  Case 3:20-cv-00637-SMY Document 2 Filed 08/03/20 Page 1 of 3 Page ID #18




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNDRAY C. WEBB                                    )
                                                   )
                         Petitioner,               )
                                                   )
 vs.                                               )   Case No. 20-CV-637-SMY
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                         Respondent.               )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       On June 29, 2020, Petitioner Undray C. Webb filed a Habeas Petition Under 28 U.S.C. §

2255 challenging his sentence based on the Supreme Court’s decision in United States v. Davis,

finding that the “residual” definition of a crime of violence in 18 U.S.C. § 924(c)(3)(B) is

unconstitutionally vague. 139 S.Ct. 2319 (2019) (Doc. 1). For the following reasons, Webb’s

petition is DISMISSED.

       Under Rule 4(b) of the Rules Governing § 2255 Proceedings in the United States District

Courts, a judge receiving a § 2255 petition must conduct a preliminary review and, “[i]f it plainly

appears from the motion, any attached exhibits, and the record of prior proceedings that the moving

party is not entitled to relief, the judge must dismiss the motion and direct the clerk to notify the

moving party.” A preliminary review of Webb’s petition reveals that it is subject to dismissal as

an unauthorized second or successive habeas petition.

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) “governs § 2255

proceedings and imposes limits on second or successive petitions.” Vitrano v. United States, 721

F.3d 802, 806 (7th Cir. 2013) (citing Suggs v. United States, 705 F.3d 279, 285 (7th Cir. 2013)).

Specifically, AEDPA “allows every prisoner one full opportunity to seek collateral review.”

                                             Page 1 of 3
  Case 3:20-cv-00637-SMY Document 2 Filed 08/03/20 Page 2 of 3 Page ID #19




Vitrano, 721 F.3d at 806 (quoting Johnson v. United States, 196 F.3d 802, 805 (7th Cir. 1999)).

Any additional, later-filed petition under 28 U.S.C. § 2255 is a “second or successive” motion

which a district court may not entertain “unless the prisoner has first obtained authorization to file

from the court of appeals.” United States v. Obeid, 707 F.3d 898, 901 (7th Cir. 2013) (citing 18

U.S.C. §§ 2244(a); 2255(h)).

       Webb previously filed a § 2255 petition that was dismissed with prejudice (see Webb v.

United States, Case No. 17-cv-1139-SMY). As such, the instant Petition is his second attempt at

relief under § 2255 and requires prior approval from the Seventh Circuit Court of Appeals. Webb

sought and was denied permission from the Seventh Circuit to file a second or successive § 2255

petition (See United States v. Webb, 15-cr-30016-SMY, Doc. 369), and therefore, this Court is

without jurisdiction to consider the pending petition. Obeid, 707 F.3d at 901 (citing Nuñez v.

United States, 96 F.3d 990, 991 (7th Cir. 1996)). Accordingly, Webb’s June 29, 2020 Habeas

Petition Under 28 U.S.C. § 2255 (Doc. 1) is dismissed for lack of jurisdiction.

                            CERTIFICATE OF APPEALABILITY

       Rule 11(a) of the Rules Governing Section 2254 Proceedings instructs the district court to

“issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”

A certificate of appealability may issue only if the petitioner “has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller–El v. Cockrell, 537 U.S. 322,

336 (2003). To meet this requirement, the petitioner must “demonstrate that reasonable jurists

would find the district court’s assessment of his constitutional claims debatable or wrong.” United

States v. Fleming, 676 F.3d 621, 625 (7th Cir. 2012) (quoting Tennard v. Dretke, 542 U.S. 274,

281 (2004)). The petitioner need not show that his appeal will succeed, but he must show




                                             Page 2 of 3
  Case 3:20-cv-00637-SMY Document 2 Filed 08/03/20 Page 3 of 3 Page ID #20




“something more than the absence of frivolity” or the existence of mere “good faith” on his part.

Miller-El, 537 U.S. at 337, 338.

        Here, because Webb did not receive permission to file a successive § 2255 petition, he is

not entitled to issuance of a certificate of appealability.

        IT IS SO ORDERED.

        DATED: August 3, 2020
                                                        STACI M. YANDLE
                                                        United States District Judge




                                              Page 3 of 3
